This is a suit for separation from bed and board on the ground of abandonment.
Defendant denies in her answer that she abandoned petitioner, alleges that petitioner abandoned her, and, as a result of the abandonment, that she was compelled to prosecute petitioner for failing to support her, and that he pleaded guilty to the charge, and was sentenced to pay alimony to defendant at the rate of $20 per week.
Judgment was rendered in the court below for defendant, dismissing petitioner's suit at his costs, and from this judgment petitioner has appealed.
The trial judge found as facts that the husband abandoned the wife, and that the wife had not abandoned the husband, and that he had pleaded guilty to the charge of failing to support his wife, and had been sentenced as alleged. *Page 87 
After a review of the evidence in the case, we concur in the findings of fact made by the trial judge.
Judgment affirmed.